DETAILED ACTION
Claim Status
	Claims 1-20 are cancelled. Claims 21-40 are pending. Claims 21-40 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. Applicant has amended the incorporation by reference paragraph to correct the creation date of the file. However, the size of the file is provided in kilobytes. It is noted that the size of the ASCII text file must be provided in bytes.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of U.S. Patent No. 10,323,248. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6-7 of U.S. Patent No. 10,323,248 describe a method of using the primary T-cell encompassed by claims 21-22 and 24 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell. 

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-9 of U.S. Patent No. 10,323,249. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7-9 of U.S. Patent No. 10,323,249 describe a method of using a primary T-cell encompassed by claims 21-24of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 10,472,637. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7-12 of U.S. Patent No. 10,472,637 describe a method of using a primary T-cell encompassed by claims 21-24 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-24 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-19 of U.S. Patent No. 10,669,549. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11-15 and 17-19 of U.S. Patent No. 10,669,549 describe a method of using a primary T-cell encompassed by claims 21-24 and 40 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-27 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-19 of U.S. Patent No. 10,675,305. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 14-19 of U.S. Patent No. 10,675,305 describe a method of using a primary T-cell encompassed by claims 21-27 and 34-36 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-27 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,688,132. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,688,132 describe a method of using a primary T-cell encompassed by claims 21-27 and 34-36 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,110,125. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 11,110,125 describe a method of using a primary T-cell encompassed by claims 21-24 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-27 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,311,577. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 11,311,577 describe a method of using a primary T-cell encompassed by claims 21-27 and 34-36 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.

Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 of copending Application No. 16/940,180. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-25of copending Application No. 16/940,180 describe a method of using a primary T-cell encompassed by claims 21-24of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-30 and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 17/331,398. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-39 of copending Application No. 17/331,398 describe a method of using a primary T-cell encompassed by claims 21-30 and 37-39 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-30 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 and 41-57 of copending Application No. 16/655,175. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-23 and 41-57 of copending Application No. 16/665,175 describe a method of using a primary T-cell encompassed by claims 21-30 and 34-40 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/693,802. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of copending Application No. 17/693,802 describe a primary T-cell encompassed by claims 21-39 of the instant application, namely a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a polynucleotide encoding a promoter operably linked to the transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-40 of copending Application No. 17/702,544. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 24-40 of copending Application No. 17/702,544 describe a method of using a primary T-cell encompassed by claims 21-30 and 34-40 of the instant application, namely a method using a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a promoter operably linked to a polynucleotide encoding a transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-30 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 16/999,623. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 of copending Application No. 16/999,623 describe a bicistronic construct for primary T-cell encompassed by claims 21-30 and 34-40 of the instant application, namely a construct, comprising: a receptor, and a heterologous nucleic acid comprising a polynucleotide encoding a promoter operably linked to the transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE. Since claims 21-36 of copending Application No. 16/999,623 are directed to the claimed construct, it would have been obvious to a person of ordinary skill in the art at the time of filing to claim the method of using the construct to transform a primary T-cell and control expression of the transgene. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/712,529. This rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of copending Application No. 17/712,529 describe a primary T-cell encompassed by claims 21-36 of the instant application, namely a primary T-cell, comprising: a receptor, and a heterologous nucleic acid comprising a polynucleotide encoding a promoter operably linked to the transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, and wherein the amount of polypeptide made from the transgene is increased after the receptor activates the primary T-cell and thereby changes a metabolic state of the primary T-cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. Applicant has provided terminal disclaimers over the cited references. However, the terminal disclaimers filed June 15, 2022 have been disapproved because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b) (see FP 14.26.08). Additionally, it is noted that the reference application number 16/665,175 is not correct, and it should read 16/655,175.
Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636